Citation Nr: 0844991	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-31 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg condition.

2.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The veteran had active service from February 1962 to August 
1962 and from June 1963 to June 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that denied the benefit sought on appeal.  

The Board notes that a February 2004 rating decision denied 
service connection for diabetes mellitus as the result of 
exposure to the herbicide Agent Orange.  The rating decision 
indicated that the veteran's exposure to Agent Orange was 
presumed as personnel records showed that the veteran had 
service in Vietnam.  However, diabetes mellitus was not among 
the diseases for which presumptive service connection was 
afforded under the regulations.  

Diabetes mellitus is now among the diseases for which 
presumptive service connection is granted for veterans 
exposed to the herbicide Agent Orange.  See 38 C.F.R. 
§ 3.309.  This matter is referred to the RO for re-
adjudication.

The issue of service connection for a right leg disability 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1987 rating decision denied service connection 
for a leg disability.  The veteran did not appeal this rating 
decision and that decision is now final.

2.  Evidence received since the March 1987 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
diagnosis of a right leg disability and lay testimony of an 
injury to the right leg in service and of continuity of 
symptomatology from service to the present.  This evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1987 rating decision is new 
and material and the claim for service connection for a right 
leg disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In a March 1987 rating decision, the RO denied service 
connection for a leg disability.  Service connection for 
tinnitus was denied because, although service medical records 
showed complaints of and treatment for of leg pain, VA 
examination conducted in September 1985 showed no evidence of 
current leg disability.  Therefore, the RO determined that 
service-connection could not be warranted for a leg 
disability. 

The RO gave notice of the March 1987 rating decision in a 
letter dated in the same month.  The veteran did not appeal 
this decision and it is now final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the March 1987 rating decision 
includes private and VA treatment records, the statements of 
lay witnesses, and the veteran's own statements.   Private 
and VA treatment records show complaints of right leg pain 
and treatment for a right leg radiculopathy, right subglenoid 
displacement, and residuals of posterior left pelvic 
traumatic injury.  Lay witness statements attest to the 
veteran sustaining injury to his buttocks and right leg 
during active service, and from his hip down the length of 
his lower extremity.  The veteran's statements attest to the 
continuity of his symptoms of right leg pain from this 
inservice injury to the present.  Acknowledging that he had 
sustained intervening injury, the veteran argued that his 
inservice injury made him more susceptible to the post-
service injury.

This evidence is new in that it was not of record at the time 
of the prior, March 1987, rating decision.

It is acknowledged that private and VA treatment records show 
that the leg condition appears to be associated with 
residuals of a motor vehicle accident and with a back 
condition, including degenerative disc disease.  However, 
construed in a light most favorable to the veteran, this 
evidence presents the existence of a right leg disability and 
the possibility of an etiological connection between the 
veteran's active service and the now manifested right leg 
disability.  It is therefore material.


Accordingly, reopening the claim for service connection for a 
right leg disability is warranted.


ORDER

By the preceding decision, the Board has reopened the 
previously denied claim for a right leg disability.  

The medical evidence presents diagnoses of right leg 
pathology associated with injury to the hip, displacement of 
the right leg muscle, and back disability to include 
degenerative disc disease.  The record also presents evidence 
that the veteran has sustained post-service injury in a work-
related accident and in a motor vehicle accident.  

The veteran argues that he injured his right leg and lower 
back in service, and he as presented the statements of his 
lay witnesses, including the executive officer in his 
Battalion, attesting to their knowledge that the veteran 
sustained significant injury during active service to his hip 
and buttocks extending down the length of his lower 
extremity.  The veteran attests that he has had symptoms of 
this injury since active service to the present.  And he 
avers that this injury made him more susceptible to residuals 
from his post-service injury.  

VA examination is required to establish the nature, extent, 
and etiology of the claimed right leg disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and 
private treatment records are obtained.  
Document negative responses and inform 
the veteran so that he may attempt to 
procure missing records on his own.

2.  Schedule the veteran for medical 
examination by the appropriate medical 
professional to determine the nature, 
extent, and etiology of any right leg 
pathology.  All indicated tests and 
studies should be performed. The claims 
folder, including a copy of this remand, 
must be provided to the examiner in 
conjunction with the examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed right leg 
pathology is related to the veteran's 
active service or had its onset during 
his active service.  

All opinions expressed must be supported 
by a complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a right leg disability with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
her and his representative with a 
supplemental statement of the case and an 
appropriate time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


